Citation Nr: 1819820	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  15-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION

The Veteran served on active duty in the New Philippine Scouts from May 1946 to March 1949.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in January 2016.  A transcript of the hearing is associated with the claims file.  

The Veteran's claim was remanded in May 2016 for further evidentiary development.  The Agency of Original Jurisdiction (AOJ) most recently continued the previous denial in the October 2017 Supplemental Statement of the Case (SSOC). The Veteran's claims file has since been returned to the Board for further appellate proceedings.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for his claimed bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is essential to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his hearing acuity deficits were caused by his military service and manifested shortly after his period of service.  See July 2013 claim, April 2014 notice of disagreement (NOD), and January 2016 Hearing Transcript.  

In the May 2016 remand, the Board remanded the Veteran's claim for additional evidentiary development.  Specifically, the Board instructed the AOJ to schedule the Veteran for a VA audiological examination to determine the nature and etiology of his hearing loss.  Pursuant to the remand instructions, a request to schedule the Veteran for an audiological examination was initiated in September 2017.  In a letter addressed to the Veteran's residence and dated on September 15, 2017, the Veteran was informed that the AOJ had requested an examination for him through a private medical facility in order to determine the current nature of his hearing loss.  The Veteran was also informed that this private facility would soon advise him of the date, time and place of this examination, and that this notification would either be in writing, by telephone, or perhaps both.  

The record contains a report issued through the Centralized Admin Accounting Transaction System (CAATS) that appears to reflect that the Veteran's audiological examination was scheduled on September 29, 2017, and that this examination was cancelled due to the fact that the AOJ had been unable to contact the Veteran.  

In the October 2017 Supplemental Statement of the Case (SSOC), the AOJ readjudicated and denied the Veteran's claim for service connection for bilateral hearing loss.  It was noted in the SSOC that the Veteran's VA examination scheduled in support of his appeal had been cancelled, and there was no information presently indicating good cause for his absence on the scheduled appointment date.  

In correspondence dated in October 2017, the Veteran stated that while he had received the September 15, 2017 letter advising him that the AOJ was arranging for him to be scheduled for a VA audiological examination, he was never provided with any notice as to the date, time and location of this examination, either through writing or by telephone.  In fact, the Veteran asserted that he was not informed that his VA examination had been scheduled on September 29, 2017 until he received a letter dated on October 11, 2017 (which is the same date as the October 2017 SSOC) informing him as such.  As such, the Veteran requested that he be afforded another VA examination in connection to his claimed hearing loss.  He also requested that the VA provide him with a letter informing him of the date and time of his examination as he was unable to operate or use his cell phone.  

The Board finds that the Veteran has provided sufficient cause to reschedule the examination.  Significantly, the Veteran contacted the AOJ shortly after receiving the October 2011 SSOC and asserted that he had not received any type of notification alerting him of the date and time of his scheduled VA examination.  In addition, the notice letter informing the Veteran of the date and time of his examination is not of record, and the Veteran has requested and expressed his willingness to report for another VA audiological evaluation.  In light of the Veteran's credible assertions several weeks after receipt of the October 2011 SSOC, and given that he has submitted private audiometric reports dated in September 2017 which reflect a current diagnosis of severe sensorineural hearing loss in both ears, the Board will remand the Veteran's claim for service connection for bilateral hearing loss to schedule him for another VA examination. The Veteran is reminded, however, that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for another VA audiological examination in order to determine the current nature and etiology of his bilateral hearing loss.  Send the Veteran a notice letter to his most recent mailing address of record informing him of the date, time and location of his scheduled VA examination.  The examiner must review the claims file including any relevant evidence added to the file and the testimony of the Veteran and his spouse at the January 2016 Board hearing.  Following an audiological examination of the Veteran, the examiner must provide an opinion addressing whether it at least as likely as not (a 50 percent or better probability) that any bilateral hearing loss identified on examination first manifested during service or within one year of discharge from service, or is caused by any aspect of the Veteran's military service.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

